Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered February 27, 2004, convicting him of assault in the first degree, attempted robbery in the first degree, assault in the second degree, attempted robbery in the second degree, robbery in the third degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The sentence imposed was not illegal (see Penal Law § 70.06 [6] [a]; see generally People v Lettley, 275 AD2d 799 [2000]). “There is no need for a remittitur in order to correct certain inconsequential errors in transcription” (People v Negron, 184 AD2d 532, 533 [1992]). Schmidt, J.P., Ritter, Santucci and Lunn, JJ., concur.